MEMORANDUM DECISION
                                                                                   FILED
      Pursuant to Ind. Appellate Rule 65(D),                                  May 11 2018, 8:46 am
      this Memorandum Decision shall not be                                        CLERK
      regarded as precedent or cited before any                                Indiana Supreme Court
                                                                                  Court of Appeals
      court except for the purpose of establishing                                  and Tax Court


      the defense of res judicata, collateral
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
      Jeffery Haupt                                           Curtis T. Hill, Jr.
      South Bend, Indiana                                     Attorney General of Indiana
                                                              Monika Prekopa Talbot
                                                              Michael Gene Worden
                                                              Deputy Attorneys General
                                                              Indianapolis, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      Edward L. Muse,                                         May 11, 2018
      Appellant-Defendant,                                    Court of Appeals Case No.
                                                              71A04-1711-CR-2673
              v.                                              Appeal from the St. Joseph
                                                              Superior Court
      State of Indiana,                                       The Honorable Elizabeth C.
      Appellee-Plaintiff.                                     Hurley, Judge
                                                              Trial Court Cause No.
                                                              71D08-1611-F5-242



      Mathias, Judge.


[1]   Edward L. Muse (“Muse”) was found guilty after a jury trial in the Monroe

      Circuit Court of Level 5 felony robbery and Level 5 felony battery with a deadly

      Court of Appeals of Indiana | Memorandum Decision 71A04-1711-CR-2673| May 11, 2018               Page 1 of 7
      weapon. The trial court entered judgment only on the Level 5 felony robbery.

      Muse now appeals arguing that the evidence was insufficient to support his

      conviction.


[2]   We affirm.


                                      Facts and Procedural History
[3]   On November 16, 2016, Kyle Jones (“Jones”) traveled with his father and his

      girlfriend from Peru, Indiana to South Bend, Indiana. Jones told his father that

      he was going to South Bend for construction work, but in reality, he was going

      to meet up with James Allen (“Allen”) to purchase heroin.1 Jones had

      purchased drugs from Allen in the past, and Jones currently owed him money

      from previous transactions. They arrived in South Bend at a home owned by

      Lawrence Rucker (“Rucker”), where Allen regularly conducted drug

      transactions. Jones knocked on the door, and Rucker’s roommate Jenna

      Vanhorn (“Vanhorn”) opened the door and let him inside.


[4]   Allen was still at work, but Muse was inside sitting at a table in the living room

      waiting for Allen to return home so that he could purchase marijuana. Rucker

      was in his bedroom, and Vanhorn left soon after Jones arrived. Jones used the

      restroom, and when he came out, Allen had arrived home and began asking

      Jones for the money that he was owed.




      1
          Jones’s father drove because Jones did not have a driver’s license. See Tr. p. 128.


      Court of Appeals of Indiana | Memorandum Decision 71A04-1711-CR-2673| May 11, 2018        Page 2 of 7
[5]   After Allen demanded money several times, he attacked Jones. Muse jumped

      up from the table he was sitting at and began helping Allen pummel and push

      Jones into Rucker’s bedroom. In Rucker’s bedroom, Allen grabbed an airsoft

      gun and began hitting Jones over the head with it. Rucker watched as the two

      men attacked Jones, and he testified that Muse was “[r]ight to [Allen’s] side

      doing the same thing, just holding him down and hitting him.” Tr. p. 61.

      Jones’s wallet was eventually removed from his pocket, and Allen picked it up.

      Muse continued to hit Jones after Allen had the wallet. At this point, both Allen

      and Muse walked Jones towards the back door, threw him outside, and

      followed Jones out into the yard.


[6]   Jones’s father and girlfriend, who had been waiting in the truck in the driveway,

      were shocked when they saw Jones thrown out of the house. They both exited

      the vehicle, and Jones’s girlfriend stated she was calling the police. Allen and

      Muse immediately went back into the house. Soon after, Allen and Muse exited

      the house again and began walking down the sidewalk. Jones followed the two

      men while remaining on the phone with police waiting for them to arrive. Allen

      and Muse returned to the house, went inside, and officers arrived.

[7]   South Bend Police Department officers knocked on the front door, Rucker

      answered, and he was taken into custody. However, Allen and Muse remained

      inside, and SWAT was eventually called. Officers tried to coerce Allen and

      Muse out of the home for roughly forty-five minutes using a PA system, but

      they were unsuccessful. SWAT ultimately approached the front door, opened it,



      Court of Appeals of Indiana | Memorandum Decision 71A04-1711-CR-2673| May 11, 2018   Page 3 of 7
      and the two men finally exited the home. Both Allen and Muse were wearing

      different clothes from what they were wearing during their attack on Jones.


[8]   On November 23, 2016, the State charged Muse with Level 5 felony robbery

      and Level 5 felony battery with a deadly weapon. A three-day jury trial

      commenced on September 18, 2017, after which Muse was found guilty as

      charged. At sentencing on October 31, 2017, the trial court merged the offenses

      and entered judgment of conviction only on the felony robbery. The court

      sentenced Muse to four years executed in the Department of Correction. Muse

      now appeals.


                                     Discussion and Decision
[9]   Muse contends that the evidence is insufficient to sustain his conviction. When

      reviewing a claim of insufficient evidence to sustain a conviction, we consider

      only the probative evidence and reasonable inferences supporting the verdict.

      Jackson v. State, 50 N.E.3d 767, 770 (Ind. 2016). It is the fact-finder’s role, not

      ours, to assess witness credibility and weigh the evidence to determine whether

      it is sufficient to support a conviction. Id. We will affirm the conviction unless

      no reasonable fact-finder could have found the elements of the crime proven

      beyond a reasonable doubt. Id. It is therefore not necessary that the evidence

      overcome every reasonable hypothesis of innocence; rather, the evidence is

      sufficient if an inference may reasonably be drawn from it to support the

      verdict. Drane v. State, 867 N.E.2d 144, 147 (Ind. 2007).




      Court of Appeals of Indiana | Memorandum Decision 71A04-1711-CR-2673| May 11, 2018   Page 4 of 7
[10]   In order to convict Muse of Level 5 felony robbery, the State was required to

       prove beyond a reasonable doubt that he knowingly or intentionally took

       property from Jones by either using or threatening the use of force. Ind. Code. §

       35-42-5-1(a). Here, Muse was charged as an accomplice under Indiana Code

       section 35-41-2-4 which provides, in part, “A person who knowingly or

       intentionally aids, induces, or causes another person to commit an offense

       commits that offense[.]” Under this statute, an individual who aids another

       person in committing a crime is just as guilty as the actual perpetrator. Schaaf v.

       State, 54 N.E.3d 1041, 1043 (Ind. Ct. App. 2016) (citation omitted). This statute

       does not set forth a separate crime, but it merely provides a separate basis of

       liability for the crime that is charged. Id. Thus, a person can be charged as a

       principal and convicted as an accomplice. Id.


[11]   Our supreme court has identified four factors that can be considered by the fact-

       finder in determining whether a defendant aided another in the commission of a

       crime: (1) presence at the scene of the crime; (2) companionship with another

       engaged in the crime; (3) failure to oppose the commission of the crime; and (4)

       the course of conduct before, during, and after the occurrence of the crime.

       Garland v. State, 788 N.E.2d 425, 431 (Ind. 2003). Here, all four factors weigh in

       favor of Muse’s guilt.


[12]   First, Muse does not dispute that he was present at the scene when Jones was

       beaten and robbed.




       Court of Appeals of Indiana | Memorandum Decision 71A04-1711-CR-2673| May 11, 2018   Page 5 of 7
[13]   Second, Muse was acquainted with Allen as he was at Rucker’s house the day

       of the crime to buy marijuana from Allen.


[14]   Third, Muse not only failed to oppose the commission of the crime, but rather

       he actively participated. Rucker testified that about thirty to forty seconds after

       Allen began striking Jones, Muse jumped up from the table and both he and

       Allen “had [Jones] pinned down and were hitting [him].” Tr. pp. 59–60. Jones

       explained during trial that both Allen and Muse pushed him into Rucker’s back

       bedroom where the bulk of the beating took place, and where Jones’s wallet

       and money was taken—approximately $190. Tr. pp. 98–101. Allen and Muse

       then grabbed Jones by his sweatshirt and threw him out the back door.


[15]   We acknowledge Muse’s point that “[a]ccording to Allen, Muse sat at the table

       the entire time” and took no part in the beating and robbery of Jones.

       Appellant’s Br. at 12. However, as we have repeatedly explained, “[t]he

       factfinder is obliged to determine not only whom to believe, but also what

       portions of conflicting testimony to believe[.]” Perry v. State, 78 N.E.3d 1, 8

       (Ind. Ct. App. 2017) (quotation and citation omitted). The jury here was free to

       believe the account of Rucker and Jones, or Allen’s account. And based on

       their verdict, the jury decided to credit the former, a decision that we will not

       disturb on appeal.


[16]   Fourth, Muse’s behavior before, during, and after the beating and robbery is

       also quite revealing, and it confirms his active involvement in the crime. Muse

       alleges that his “conduct before, during, and after the commission of the crime


       Court of Appeals of Indiana | Memorandum Decision 71A04-1711-CR-2673| May 11, 2018   Page 6 of 7
       is that of an innocent bystander as everyone agreed he was sitting at the table

       before anything happened.” Appellant’s Br. at 12. We disagree.


[17]   Muse was at Rucker’s house with Allen just before the attack on Jones, and he

       was there to buy marijuana. As explained above, once Allen began assaulting

       Jones, Muse almost immediately jumped up and took part in the attack.

       Moreover, after the fighting and robbery were over, Muse left the house with

       Allen only to return a short time later. Allen and Muse then failed to respond to

       officers’ commands, and they did not exit the home for approximately forty-five

       minutes. When they did finally exit, both men had changed clothes, presumably

       to conceal Jones’s blood.


[18]   Considering the four factors that determine accomplice liability, and the

       substantial evidence presented against Muse, we conclude that there was

       sufficient evidence to convict Muse of aiding in the robbery of Jones. Muse’s

       arguments to the contrary are nothing more than a request for us to reweigh the

       evidence before the jury, which we cannot and will not do.


                                                Conclusion
[19]   Based on the facts and circumstances before us, the evidence presented to the

       jury was sufficient to sustain Muse’s conviction. Accordingly, we affirm.


       Riley, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 71A04-1711-CR-2673| May 11, 2018   Page 7 of 7